Citation Nr: 0802401	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-44 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for a left foot 
disability, to include as secondary to the low back 
disability.

4.  Entitlement to service connection for a left leg 
disability, to include as secondary to the low back 
disability.

5.  Entitlement to service connection for a left hip 
disability, to include as secondary to the low back 
disability.

6.  Entitlement to service connection for left carpal tunnel 
syndrome.

7.  Entitlement to service connection for emphysema.
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran's disagreement with the 
decisions made in this rating decision led to this appeal.

Subsequent to the perfection of this appeal, the claims file 
was transferred to the RO in Albuquerque, New Mexico.  In his 
substantive appeal (VA Form 9), the veteran marked that he 
wished to have a Board hearing.  This hearing was scheduled, 
but the veteran failed to appear for the hearing.  As the 
veteran has not provided the cause of him failing to appear 
for the hearing, the appeal will be processed as though the 
request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.702(d).

In a January 2005 rating decision, service connection for 
right carpal tunnel syndrome was denied.  The veteran did not 
appeal this decision.

The issues of service connection for a low back disability, 
peptic ulcer disease, a left foot disability, a left leg 
disability, a left hip disability, left carpal tunnel 
syndrome, and emphysema upon the merits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in a June 1994 rating decision.

2.  Evidence obtained since the June 1994 rating decision 
denying service connection for a low back disability is new 
and relates to an unestablished fact necessary to 
substantiate the claim. 

3.  The RO denied entitlement to service connection for 
peptic ulcer disease in a June 1994 rating decision.

4.  Evidence obtained since the June 1994 rating decision 
denying service connection for peptic ulcer disease is new 
and relates to unestablished facts necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final regarding service 
connection for a low back disability.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
June 1994 rating decision regarding service connection for a 
low back disability; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp.2007); 38 C.F.R. § 3.156(a) 
(2007).

3.  The June 1994 rating decision is final regarding service 
connection for peptic ulcer disease.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

4.  New and material evidence has been received since the 
June 1994 rating decision regarding service connection for 
peptic ulcer disease; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp.2007); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant appeal.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claims that are being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on these matters.  The reopened claims are further 
addressed in the remand appended to this decision.

Law and Regulations Regarding Reopening a Claim based on 
New and Material Evidence

Regardless of the RO's action regarding reopening the 
veteran's claims, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as these 
claims, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Factual Background and Analysis: 
New and Material Evidence for a Low Back Disability

The veteran contends that he has a back disability due to 
service.  In a June 1994 unappealed rating decision, the RO 
denied service connection for a low back disability.  The 
June 1994 rating decision, therefore, became final.  See 38 
U.S.C.A. § 7105.

In March 2003, the veteran filed to reopen the claim.  In a 
January 2004 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.

With consideration of the law and regulations outlined above, 
the Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims file since the last final decision in June 1994.  At 
this stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the June 1994 rating decision, the RO noted that the 
veteran was treated for back strains during service, but 
found that there was no chronic condition.  The RO concluded 
that, lacking evidence of any continuity of treatment for the 
back problems shown in service, and with the only other back 
problems being caused by injuries many years after separation 
from service, service connection was denied. 

Since the June 1994 rating decision, additional evidence has 
been associated with the claims file.  In a May 2003 VA 
treatment record, the clinician documented, under the section 
heading "subjective," that the veteran's injury first 
started with a 1971 in-service injury, when he fell down a 
hatch on a coast guard cutter.  The note indicates that the 
veteran was treated in an outpatient clinic, with the veteran 
having bedrest for a month.  The clinician noted that later 
the veteran had other injuries but not to the degree of the 
initial injury.  She indicated that the back disability was 
aggravated by these later injuries.

The veteran underwent a June 2004 VA examination for purposes 
of determining eligibility to nonservice-connected pension.  
The examiner found that the veteran had multiple orthopedic 
problems, particularly the back, which would prevent further 
gainful employment.  He concluded, in pertinent part, that 
"[t]here are several issues for possible service connection, 
one being the back."

In the June 1994 rating decision, one basis for denial was 
that there was not a link shown between an in-service injury 
or incident and a current chronic back disability.  Since 
this final rating decision, additional evidence has been 
associated with the claims file that indicates that the 
veteran's back disability began with an injury in service.  
It is unclear whether the clinician's remarks, contained in 
the May 2003 VA treatment record, were purely based on 
history provided by the veteran.  Regardless, the Board notes 
that the Board may not simply disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  In addition, although no 
rationale was provided for the examiner's remark, in the June 
2004 VA examination, the examiner noted that the veteran's 
back disability was an issue for possible service connection.  
As this evidence relates to the unestablished fact necessary 
to substantiate the claim of whether the veteran has a 
current (chronic) disability that has a nexus to an incident 
in service, the Board finds that new and material evidence 
has been obtained.  This evidence is neither cumulative nor 
redundant of the evidence of record at the time of the June 
1994 rating decision and this evidence raises a reasonable 
possibility of substantiating the claim.  The claim for 
service connection for a low back disability is reopened.

Factual Background and Analysis: 
 New and Material Evidence for Peptic Ulcer Disease

The veteran contends that he has peptic ulcer disease due to 
service.  In a June 1994 unappealed rating decision, the RO 
denied service connection for peptic ulcer disease.  The June 
1994 rating decision, therefore, became final.  See 38 
U.S.C.A. § 7105.

In March 2003, the veteran filed to reopen the claim.  In a 
January 2004 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.

With consideration of the law and regulations outlined above, 
the Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims file since the last final decision in June 1994.  At 
this stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In the June 
1994 rating decision, the RO noted that an X-ray taken during 
service showed duodenal bulb scaring, but no evidence of an 
ulcer crater at that time.  The separation examination noted 
a history of peptic ulcer disease.  The RO highlighted the 
length of time between the veteran's discharge from service 
and the first diagnosis of an ulcer condition, and found that 
a VA examination provided in June 1994 did not show any 
active disease.  The RO denied the claim based on the finding 
of lack of evidence of a chronic active ulcer condition in 
service with continuity of treatment from that date to the 
present and a current active ulcer condition.

Since the June 1994 rating decision, additional evidence has 
been associated with the claims file.  In a May 2003 VA 
treatment record, the clinician documented, under the section 
heading "subjective," that the veteran's peptic ulcer 
disease was first while in service.

An April 2004 VA treatment record lists peptic ulcer disease 
among the veteran's active problems.  The veteran underwent a 
June 2004 VA examination for purposes of determining 
eligibility to nonservice-connected pension.  The examiner 
documented that the veteran had a history of recurring ulcers 
which started in the service.  The examiner diagnosed 
gastroesophageal reflux disorder with a history of ulcer.  He 
concluded, in pertinent part, that "[t]here are several 
issues for possible service connection, ... two the ulcers."

In the June 1994 rating decision, one basis for denial was 
that there was not a link shown between the in-service 
notation of a history of peptic ulcer disease and current 
peptic ulcer disease, with the RO specifically noting that a 
VA examination did not find an active disease.  Since this 
final rating decision, additional evidence has been 
associated with the claims file that both indicates that the 
veteran's peptic ulcer disease began in service and that he 
experiences a current disability.  It is unclear whether the 
clinician's remarks regarding in service occurrence were 
purely based on history provided by the veteran.  Regardless, 
the Board notes that the Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In 
addition, although no rationale was provided for the 
examiner's remark, in the June 2004 VA examination, the 
examiner noted that the veteran's ulcers were an issue for 
possible service connection.  Lastly, there is evidence that 
the veteran's experiences a current disability.

This evidence relates to unestablished facts necessary to 
substantiate the claim.  Thus, the Board finds that new and 
material evidence has been obtained.  This evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the June 1994 rating decision and this evidence 
raises a reasonable possibility of substantiating the claim.  
The claim for service connection for peptic ulcer disease is 
reopened.

ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disability 
is reopened.  The appeal is granted to this extent only.

New and material evidence having been received, the claim for 
entitlement to service connection for peptic ulcer disease is 
reopened.  The appeal is granted to this extent only.


REMAND

Upon review of the claims file, additional development is 
required before the claims on appeal are ripe for 
adjudication upon the merits.

The claims file includes a VA 21-22 ("Appointment of 
Veterans Service Organization and Claimant's 
Representative") appointing Oregon Department of Veterans' 
Affairs as his representative.  The veteran, however, has 
moved from Oregon to New Mexico.  The claims file includes an 
August 2007 document from the RO sent to Disabled American 
Veterans (DAV) regarding whether the organization wished to 
complete a VA Form 646.  There is, however, no response from 
DAV and no VA Form 21-22 appointing DAV as the veteran's 
representative.  Upon remand, the AMC/RO should clarify who 
is the veteran's representative.

There is evidence of record that indicates that the veteran 
has applied for disability benefits from the Social Security 
Administration (SSA).  The veteran's claims file, however, 
does not currently contain SSA administrative decision(s) or 
the underlying medical records SSA used in making its 
decision(s).  The Board notes that VA has a duty to obtain 
SSA records when it has actual notice that the veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO must contact SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including any medical records 
in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

The veteran has asserted that he injured his back, left foot, 
left leg and left hip in a fall on a ship during service.  
The veteran also asserted that this fall caused a back 
disability, which later caused disabilities of the left foot, 
left leg and left hip.  Thus, these claims include 
contentions that left foot, left leg and left hip 
disabilities are directly related to service, and that the 
disabilities are secondary to the back disability.  Although 
the veteran is not currently service connected for any 
disability, as the Board directs other development upon 
remand that may result in the back disability being service 
connected, the Board finds that the veteran should be 
provided notice regarding secondary service connection.

As to this aspect of the claim, the Board notes that, under 
38 C.F.R. § 3.310 (a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Upon remand, the veteran should be issued a VCAA notification 
letter that provides the evidence and information needed to 
substantiate a claim for secondary service connection and 
includes a copy of 38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 2006.  38 C.F.R. 
§ 19.9 (2007).  This VCAA letter should generally advise the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter should also inform the veteran of how 
disability ratings and effective dates are established, as 
outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that upon remand VA examinations should 
be scheduled regarding all issues on appeal.  See 38 C.F.R. 
§ 3.159(c)(4)(2007).

Regarding the low back disability, service medical records 
show that the veteran was treated for back strain.  In an 
April 1972 treatment record entry, it was noted that the 
veteran had recurring lower thoracic pain due to strenuous 
activity. There is no documentation of the fall that the 
veteran has asserted occurred.  The Board notes that the 
veteran has also sustained other back injuries since service, 
including from motor vehicle accidents in 1995 and 1998.  
Upon remand, an orthopedic/neurology examination should be 
obtained in which the examiner provides an opinion regarding 
whether the veteran has a back disability attributable to 
service.

As noted above, the veteran has also asserted that he has 
left foot, left leg, and left hip disabilities that are 
secondary to the back disability.  The veteran has also 
asserted that these disabilities are a direct result of the 
fall he asserts he sustained in service.  In an October 2003 
VA podiatry clinic record, the clinician noted that the 
veteran had neuritis, peripheral neuropathy possibly due to 
back injury.  In the June 2004 VA examination, the examiner 
noted that the veteran had intermittent problems with his 
left knee since boot camp.  The examiner also diagnosed the 
veteran with bilateral tarsal tunnel syndrome, with it being 
worse on the left.  Upon remand, as part of the 
orthopedic/neurology examination, the examiner should provide 
an opinion regarding whether the veteran has left foot, left 
leg, and/or left hip disabilities attributable to service.  
In addition, if the examiner finds that the back disability 
is attributable to service, the examiner should provide an 
opinion as to whether the veteran has left foot, left leg, 
and/or left hip disabilities that were caused or aggravated 
by his back disability.  

The veteran has been diagnosed has having carpal tunnel 
syndrome.  In the notice of disagreement, the veteran 
contended that he has left carpal tunnel syndrome due to the 
brushing, sanding, and scraping of the ship he had to do in 
service.  In the June 2004 VA examination, the examiner noted 
that the veteran had had wrist pain and relative weakness of 
both hands since at least 1995, at which time the veteran was 
working as a truck driver, delivering mail.  In view of the 
veteran's contentions and the medical evidence of a current 
diagnosis of left carpal tunnel syndrome, the Board finds 
that, upon remand, as part of the orthopedic/neurology 
examination, the examiner should provide an opinion regarding 
whether the veteran's left carpal tunnel syndrome is due to 
in-service trauma.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Regarding service connection for peptic ulcer disease, the 
evidence indicates that the veteran was first found to have 
symptoms associated with peptic ulcer disease in service and 
it appears from the record that he continues to seek 
treatment for the disability.  Upon remand, therefore, the 
veteran should be scheduled for a VA gastrointestinal 
examination to determine whether the veteran has peptic ulcer 
disease attributable to service.  Id.

Regarding service connection for emphysema, the veteran 
contends that he has the disability due to prolonged exposure 
to lead paint as a result of his duties aboard ship while on 
active duty, to include scrapping the ship.  In the June 2004 
VA examination, the examiner reported that the veteran had 
been exposed to asbestos while working in a brake shop, and 
to fumes of gas, diesel and naphtha, and to lead based enamel 
paint while in service.  The examiner noted that the veteran 
smokes.  Diagnosis was chronic obstructive pulmonary disease.  
The claims file does not currently contain medical evidence 
that the veteran has been diagnosed as having emphysema or 
any asbestos related respiratory disease.  After 
consideration of the circumstances of the veteran's service 
and the examiner's comments in the June 2004 VA examination 
report, the Board finds that the veteran must be afforded a 
pulmonary examination to determine the etiology and 
approximate onset date of any lung disease that is currently 
present.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following actions:

1. Contact the veteran and clarify who 
is the veteran's representative.

2.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the United States Court 
of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate the claims for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record.  

4.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA 
benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA used in making its 
decision(s).

5.  The veteran should be scheduled for 
a VA orthopedic/neurology examination.  
The claims file and a copy of this 
remand should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, to include 
review of the veteran's post-service 
back injuries, the clinical examination 
and any tests or diagnostic studies 
deemed necessary, the examiner should 
provide answers to the following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a current low back 
disability that began during 
service or is causally linked 
to any incident of active 
duty?

b) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a current left foot 
disability that began during 
service or is causally linked 
to any incident of active 
duty?

c) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a current left leg 
disability that began during 
service or is causally linked 
to any incident of active 
duty?

d) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a current left hip 
disability that began during 
service or is causally linked 
to any incident of active 
duty?

e) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has left carpal tunnel 
syndrome that began during 
service or is causally linked 
to any incident of active 
duty?

f)  If the examiner finds that 
the back disability is 
attributable to active service, 
he or she should further opine 
whether it is at least as 
likely as not (50 percent or 
greater probability) that any 
left foot, left leg, and/or 
left hip disability that is 
currently present was caused or 
aggravated by the veteran's low 
back disability?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the examiner determines that the left 
foot, left leg, and/or left hip 
disabilities were aggravated by the 
lower back disability, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity 
of the respective disability (e.g., 
slight, moderate) before the onset of 
aggravation.

6.  The veteran should be scheduled for 
a VA gastrointestinal examination.  The 
claims file and a copy of this remand 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that the 
veteran currently has peptic ulcer 
disease that began during service or is 
causally linked to any incident of 
active duty?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

7.  The veteran should be scheduled for a 
pulmonary examination by a specialist in 
pulmonary diseases.  The claim's file 
should be forwarded to the examiner.  
Following a review of the service medical 
records and relevant post-service medical 
records, obtaining the veteran's military 
and employment history, the clinical 
examination, and any tests that are 
deemed necessary, to include, if 
asbestosis is suspected, appropriate X-
rays, which should be reviewed by a 
designated "B reader" radiologist (i.e., 
one certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:

a)  What pulmonary diseases does the 
veteran currently have?  

b.) Is it at least as likely as not 
that the veteran has asbestosis?

c)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present 
began during service or is due, at 
least due in part, to any incident 
of active duty, to include exposure 
to asbestos or lead paint?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

A copy of the "B reader's" report must be 
included in the claims file.

8.  Thereafter, the veteran's claims for 
service connection must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority.  

If any benefit sought on appeal remains 
denied, the veteran and any appointed 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.  No representative has 
as of yet provided a statement in 
support of the veteran's claims.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


